Benedict, J.
This is an action to recover damages occasioned to the schooner Messenger by being run into by the steam-boat Bridgeport, when at anchor off the Sunken Meadows, above Hell Gate. These vessels, while proceeding towards the Sound, were all caught in a bank of fog that came suddenly upon them. The fault charged upon the Bridgeport is that she was running in the fog at too great a rate of speed, but the proofs satisfy me that she was going as slowly as it was possible for her to do under the circumstances. My opinion is that the collision should be held to be an inevitable accident. Let the libel be dismissed, with costs.